By the Court.
The jury have found that the award which the defendant relies on is invalid. It can therefore have no effect upon the rights of the parties.
But if it had been a valid award, it could not, as contended by the defendant, prevent the plaintiff from maintaining his suit upon the policy. The award has reference merely to the damages. The agreement of submission merely refers to arbitrators the appraisal and estimate of the damage by fire to the plaintiff’s property, and expressly provides that the award shall have no reference to any other question or matter of difference, and shall be “of binding effect only so far as regards the actual cash value of, or damage to, such property.” A valid award under this submission might be evidence-of the damages in an action upon the policy; but it is too clear to admit of any discussion that the only action of the plaintiff must be upon the policy, and not upon the award.

Exceptions overruled.